Citation Nr: 1646168	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI), to include as secondary to the service-connected schizophrenia. 

2.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance of another person and/or on being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's Spouse



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976.  

The issue of entitlement to SMC was initially denied in a February 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  Subsequently, the issue of entitlement to SMC was denied in a May 2009 rating decision of the Jackson, Mississippi, VA RO.  The issue of entitlement to service connection for a TBI is before the Board from an August 2011 rating decision of the Jackson, Mississippi, VA RO.  

The Veteran's spouse appeared at a hearing before a Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file.  In June 2016, the Board sent the Veteran a letter to inform him that the Veteran's Law Judge that presided over his March 2012 hearing is no longer employed at the Board.  The Veteran has elected to proceed without another Board hearing.

In June 2012, the Board remanded the issue of entitlement to SMC to obtain outstanding VA treatment records.  In October 2014, the Board denied the issue of entitlement to SMC.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a Memorandum Decision that vacated and remanded the Board's October 2014 decision. 

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its March 2016 decision, the Court vacated and remanded the Board's October 2014 decision on the SMC issue to allow the Board to adjudicate the claim of entitlement to service connection for TBI prior to its adjudication of the SMC issue.

A Sherriff's Office Incident Sheet dated August 2006 indicates that the Veteran received a head injury due to a fight.  The Veteran was struck in the face and fell back, hitting his head on the street.  The Veteran has been in a vegetative state since the injury.  The Veteran's spouse contends that the Veteran's service-connected schizophrenia disability lead to the brain injury and subsequent vegetative condition.  

Post-service treatment records show that, prior to August 2006, the Veteran was being treated for a mental disorder.  A June 2004 VA treatment note reflects that the Veteran was taking medication for his mental disorder.  His mood was stable, he was sleeping well, and there were no hallucinations reported.  A January 2006 VA treatment note shows that the Veteran had been drinking alcohol and using drugs.  It was noted that he was cooperative but nervous.  His mood was good and his thought process was linear.

A May 2006 VA treatment notes reflects that the Veteran was angry and that his behavior was in contrast to three weeks prior when he was motivated to stop his substance use.  The Veteran's appearance was unkempt and his speech was illogical.  He denied hallucinations or delusions.   

In July 2011, VA obtained a VA medical opinion regarding the relationship between the Veteran's TBI and his service-connected schizophrenia.  The VA examiner stated that he could not resolve the issue without resorting to mere speculation.  The Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that a remand is necessary to obtain a VA medical opinion to determine the relationship between the Veteran's TBI and his service-connected schizophrenia.

Lastly, as the Veteran is claiming service connection for TBI, to include as secondary to service-connected schizophrenia, the Board finds that the issue of entitlement to SMC is intertwined with the issue of entitlement to service connection for TBI, inasmuch as a grant of service connection for TBI could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to SMC must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion to determine the nature and etiology of the Veteran's TBI.  The examiner must be given full access to the Veteran's complete VA claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

The VA examiner is asked to opine whether the Veteran's TBI was caused or aggravated beyond its natural progression by the service-connected schizophrenia.

The examiner must provide an explanation based on the specific facts of all the evidence in the case to include private medical records and the Veteran's spouse's statements and relevant medical principles for any opinion expressed, to include an opinion without resort to speculation.
  
2.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




